Citation Nr: 9906169	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office in Wilmington, Delaware (RO).  By a rating action of 
February 1996, the RO denied the veteran's claim for an 
increased rating in excess of 40 percent for his service-
connected low back disorder.  A notice of disagreement with 
this determination was received in November 1996.  By a 
rating action in November 1996, the RO denied the veteran's 
claims for service connection for hypertension and asthma.  A 
statement of the case, with respect to the low back disorder, 
was issued in November 1996.  A substantive appeal with 
respect to the back disorder was received in January 1997.  A 
notice of disagreement with the denial of service connection 
for hypertension and asthma was received in January 1997.  A 
statement of the case regarding the service connection claims 
was issued in April 1997.  A substantive appeal was received 
in September 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in September 1997.  A 
transcript of the hearing is of record.  VA compensation 
examinations were conducted in October 1997.  A hearing 
officer's decision was entered in January 1998, which 
confirmed the previous denial of the veteran's claims.  The 
appeal was received at the Board in November 1998.  

The RO denied a total rating for compensation in a January 
1998 rating action and the veteran did not appeal this 
action.  That issue is not before the Board.
FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence linking his hypertension, first found many years 
after service, to service.  

2.  The veteran has not submitted any competent medical 
evidence linking his asthma, first found many years after 
service, to service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for hypertension and asthma.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly summarized.  The record reflects that the veteran 
entered active duty in June 1953.  An enlistment examination, 
conducted in January 1953, was negative for any complaints or 
findings of hypertension or asthma; blood pressure reading 
was 150/80.  The service medical records reflect that the 
veteran was seen in 1953 for complaints of exertional 
dyspnea.  On examination, lungs were reported to be clear; 
the veteran was advised to lose weight.  The separation 
examination, conducted in May 1955, was negative for any 
complaints or findings of hypertension and asthma; blood 
pressure reading was 116/70.  

Medical evidence of record in the 1970's, including VA as 
well as private treatment records, reflect that the veteran 
received treatment for several disabilities.  During a VA 
compensation examination in April 1971, the veteran 
complained of upper respiratory infections; on examination, 
it was noted that the veteran had few expiratory wheezes 
throughout the lung fields.  No pertinent diagnoses were 
reported.  Among the records was a medical certificate, dated 
in September 1971, indicating that lung markings at both 
bases were accentuated; however, it was also noted that this 
may reflect the veteran's built.  There were no definite 
infiltrates, and no masses were evident.  VA outpatient 
treatment reports dated from March to April 1979 reflect 
treatment for chronic hypertension and bronchitis.  

Medical evidence of record in the 1980's indicate that the 
veteran received clinical attention and treatment for several 
disabilities, including shortness of breath, chest pain, 
productive cough and high blood pressure.  A private 
treatment report, dated in February 1986, reflect that the 
veteran was seen in an emergency room for complaints of 
shortness of breath and dizziness; it was noted that the 
veteran was treated for bronchitis.  His blood pressure 
reading was reported as 160/100.  The pertinent diagnoses 
were hypertension and probable bronchial asthma.  During a VA 
compensation examination in November 1986, the veteran 
complained of difficulty breathing.  On examination, blood 
pressure reading was 120/86; a few expiratory wheezes were 
heard, but no rhonchi was present.  The pertinent diagnosis 
was chronic obstructive pulmonary disease, moderate-severe.  

The veteran was afforded a VA compensation examination in 
July 1987, at which time he reported a history of chronic 
bronchitis and asthma since childhood; he stated that he 
underwent a remission in his teens, but the condition 
returned at age 30.  The veteran complained of chronic cough 
and shortness of breath; he indicated that he was seen by a 
pulmonary specialist in August 1986, who gave him the 
diagnoses of asthma, chronic obstructive pulmonary disease 
and sinusitis.  Blood pressure reading was 118/78.  It was 
noted that the veteran had shortness of breath; he had no 
clubbing.  Breath sounds were heard; rhonchi and inspiratory 
wheezes were also heard.  The pertinent diagnosis was 
bronchial asthma.  

During a VA examination in February 1996, which consisted 
mostly of an evaluation of the veteran's spine, it was 
reported that medical problems to include emphysema with 
shortness of breath was noted.  

Received in February 1997 were private treatment records 
dated from August 1994 to February 1997, which reflect that 
the veteran received treatment for hypertension and asthma.  
Subsequently received in March 1997 was VA outpatient 
treatment reports, dated from October 1986 to October 1996, 
indicating that the veteran received clinical attention and 
treatment for several disabilities including hypertension and 
asthma.  

At the time of his personal hearing in September 1997, the 
veteran indicated that he started having breathing problems 
in Korea which was diagnosed as asthma; he stated that he was 
treated with pills and his problems were resolved.  The 
veteran stated that, after service, he was treated by a 
private physician, Dr. Metzler, who was now deceased.  He 
further indicated that he had been going to the VA medical 
center in Wilmington, Delaware since the 1970's, and he had 
been on Oxygen for the past 4 to 5 years.  The veteran 
testified that he was first diagnosed with hypertension at 
the VA medica center in the 1970's; however, he stated that 
he did not recall receiving treatment for hypertension within 
one year following discharge from service.  

A VA compensation examination conducted in October 1997 
reflects evaluation solely of a musculoskeletal disability; 
this report is silent with respect to any complaints or 
diagnosis of hypertension or asthma.  

B.  Legal analysis.

It is contended by and on behalf of the veteran that he is 
entitled to service connection for hypertension and asthma.  
He maintains that he began experiencing breathing problems in 
service, which was diagnosed as asthma.  In order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service. 38 U.S.C.A. 
§ 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b (1998).  

Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

After careful review of the record, the Board finds that the 
service medical records are completely devoid of any findings 
or diagnosis of hypertension or asthma.  While the post-
service medical evidence reflect findings of hypertension and 
asthma, both of which were shown many years after service, no 
competent medical evidence has linked hypertension or asthma 
to the veteran's military service.  

During a personal hearing held in September 1997, the veteran 
testified that he began experiencing breathing problems in 
service, and he was actually diagnosed with asthma in 
service.  The veteran did not report any problems with 
hypertension during service.  While the veteran is competent 
to offer a history of his in-service and post-service 
symptomatology, he is not competent, as a lay affiant without 
medical expertise, to medically link any current lung 
disorder, including asthma or hypertension to his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit, 5 Vet. App. at 93.  

For these reasons, the Board finds that the veteran has not 
met the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for hypertension and asthma are plausible 
or capable of substantiation.  Therefore, the Board finds 
that these claims are not well-grounded.  See 38 U.S.C.A. 
§ 5107(a).  

Although the Board has considered and handled these claims on 
grounds different from that of the RO, which denied the 
claims for service connection for hypertension and asthma, on 
the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the 
claims were well-grounded, the RO accorded the claimant 
greater consideration than his claims in fact warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, as the veteran's claims of entitlement to 
service connection for hypertension and asthma do not cross 
the threshold of being well-grounded claims, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to present well-grounded claims for 
service connection for hypertension and asthma, and the 
reasons why the current claims are inadequate.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Entitlement to service connection for hypertension is denied 
as not well-grounded.

Entitlement to service connection for asthma is denied as not 
well-grounded.


REMAND

The veteran contends that his low back disorder is more 
severe than currently evaluated.  At the time of his personal 
hearing in September 1997, the veteran testified that his 
back disorder had deteriorated; he stated that he experienced 
back spasms and cramping.  The veteran indicated that he also 
experienced numbness down his legs.  The veteran reported 
that he has been told that his disc is deteriorating but that 
surgery was not recommended because of his age.  The veteran 
indicated that he had been followed at the VA medical center 
for his back, and he had been prescribed pills for the pain.    

A review of the statement of the case reflects that the 
veteran's service-connected low back disability is rated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, and Diagnostic Code 5293, Intervertebral Disc 
Syndrome.  The veteran's current rating of 40 percent 
disabled is the maximum rating under Diagnostic Code 5292.  
The Board notes that a 60 percent rating under Diagnostic 
Code 5293 is authorized when there is an intervertebral disc 
syndrome which is pronounced with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  

In this regard, the Board finds that the evidence of record 
is not clear enough to determine whether a 60 percent 
evaluation is warranted under Diagnostic Code 5293.  Given 
the need for more precise and detailed information in rating 
a disability under Diagnostic Code 5293, a new examination is 
warranted.  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of the 
veteran's claim.  Accordingly, this case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain any VA treatment 
records of the veteran which are not 
currently in the claims file including 
any from the VA facility, Philadelphia, 
or Elsmore or Wilmington.  See the 
September 1997 hearing transcript.  
Copies of complete records should be 
associated with the claims folder.

2.  The veteran should thereafter be 
referred for VA examination.  The RO 
should provide the veteran with the 
provisions of 38 C.F.R. § 3.655.  The RO 
should provide the examiner with the 
claims folder and the criteria of 
Diagnostic Code 5293 and the examination 
findings should be stated in relationship 
to that code.

3.  The RO should then readjudicate the 
claim for an increased rating for his low 
back disorder.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


